Dismissed and Memorandum Opinion filed December 7, 2006







Dismissed
and Memorandum Opinion filed December 7, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00933-CR
____________
 
EVELYN FAJARDO HART, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 1373604
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to driving while intoxicated.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on July 28, 2006, to confinement for four days in the Harris County
Jail.  Appellant filed a timely, written notice of appeal.  We dismiss the
appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 7, 2006.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.
Do Not Publish C Tex. R. App. P.
47.2(b).